UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wo ee ee ee ee eee eee xX
UNITED STATES OF AMERICA ORDER OF
JUDICIAL
- against - REMOVAL
STEVEN ANTONIUS $1 18 Cr. 601 (PGG)
Defendant.
We ee eee ee ee ee KN

Upon the application of the United States of America, by Matthew Hellman, Assistant United
States Attorney, Southern District of New York; upon the Factual Allegations in Support of Judicial
Removal; upon the consent of STEVEN ANTONIUS (“the defendant’) and upon all prior
proceedings and submissions in this matter, and full consideration having been given to the matter

set forth herein, the Court finds:

1, The defendant is not a citizen or national of the United States.
2. The defendant is a native of Suriname and a citizen of Suriname.
3. The defendant was paroled into the United States at Westchester County Airport,

White Plains, New York on or about November 30, 2018.

4, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, for conspiring to
distribute and possess with intent to distribute five kilograms and more of mixtures containing a

detectable amount of cocaine on board a vessel subject to the jurisdiction of the United States, in

 
violation of Title 46, United States Code, Sections 70503, 70506(b), 70504(b)(2), and Title 21,
United States Code, Section 960(b)(1){B).

5, The maximum sentence for a violation of this offense is life imprisonment.

6, The defendant is, and at sentencing will be, subject to removal from the United States
pursuant to Section 2] 2(a(7)(A))G) of the Immigration and Nationality Act of 1952 (“INA”), as
amended, 8 U.S.C. § 1182(a)(7)(A)(@)(D, as an alien who, at the time of application for admission,
was not in possession of a valid immigrant visa reentry permit, border crossing identification card, or
other valid entry document required by the INA; Section 212(a)(2(AMi(D of the INA, 8 U.S.C. §
1182(a)(2)(A)(G)(, as an alien who has been convicted of a crime involving moral turpitude (other
than a purely political offense) or an attempt or conspiracy to commit such a crime, Section
212(a)(2)(A)(i)MD) of the INA, 8 U.S.C. § 1182(a)(2)}(A)() (ID, as an alien who has been convicted
of a crime which is a violation of (or a conspiracy or attempt to violate) any law or regulation of a
State, the United States, or a foreign country relating to a controlled substance (as defined in section
102 of the Controlled Substances Act (21 U.S.C. 802)); and Section 212(a)(2)(C)(i) of the INA, 8
U.S.C. § 1182(a)(2)(C)@), as an alien who the consular officer or the Attorney General knows or has
reason to believe is or has been an illicit trafficker in any controlled substance or in any listed
chemical (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)), or is or has
been a knowing aider, abettor, assister, conspirator, or colluder with others in the illicit trafficking in
any such controlled or listed substance or chemical, or endeavored to do so.

7, The defendant has waived his right to notice and a hearing under Section 238{(d)]|(c)
of the INA, 8 U.S.C. § 1228[(d)|(c).

8. The defendant has waived the opportunity to pursue any and all forms of relief and

protection from removal.

 
WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8
U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his
release from confinement, or if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Suriname.

Dated: w York, New York
lp Pm 3 2028 \ Fou d Durch Sh

THE HONORABLE PAUL G. GARDEPHE
UNITED STATES DISTRICT COURT JUDGE

 

 
